sat pam -aipt wien at omc tlic torcaae an cao i tf feo jry internal_revenue_service commerce street 501-dollar_figure dallas tx date date person to contact badge number contact telephone number contact address employer_identification_number gss frb ae ae dision release number release date legend org organization name xx date address address org address certified mail dear a final notice of adverse determination that your exempt status under section this i sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx the following reason s you are not organized and operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service department of the treasury taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax dale date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will send you a final modification or revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days trom the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact vou thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f s66-a enplanation of tpems page of name of vaxpayver org jin years period ended ein dec 20xx legend org organization name i company ra-1 ra-2 xx date ra-3 ra-4 city city ra ra state state co-1 ra ra issue revenue code irc sec_501 is the org operating exclusively for public and charitable purposes as described in internal facts the org org or organization incorporated on aug 19xx in state for charitable purposes that included increasing awareness appreciation and understanding of opera by conducing programs such as developing school programs to expose students to opera providing lectures to educate the public about opera and by supporting the composition of new american opera the planned operations did not materialize because of lack of structure and volunteers who will develop and carry out fund-raising program that will provide financial support to carry out the planned operations ra- - a julliard trained voice teacher and a former opera singer was planned to be the artistic director of the organization due to the lack of the financial support ra-1 was unable to devote her time to the organization and she instead engaged in teaching students voice lessons which she conducted as her own private business ra-1 rented theater space at the co-1 in city and she also provided sometimes ree concerts where her students performed in front of the public- those free concerts’ costs were paid for by ra-1 ra-i trained several students who gained access to opera including ra-2 sometimes ra- asked her former teacher or a colleague respectively ra-3 or ra-4 to teach some of her students those lessons were paid_by the students directly to ra-1 or the other teachers and the organization did not hire any staff or teachers the organization had a bank account but it was closed in 20xx in 20xx organization had no activities organization’s board has not functioned after ox x and no meetings were conducted law a requirement for exemption under sec_501 sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations that are both organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual the dual test organized and operated sec_501 requires an organization to be both organized and operated exclusively for one or more sec_501 purposes if the organization fails either the organizational_test or the operational lest itis not exempt reg c g -1 a the organizational_test concerns the organization’s articles of organization or comparable governing document the operational_test concerns the organization’s activities a deficiency in an department of the treasuty - internal_revenue_service form 886-a lenplanatlion of items - a _ page of _ _ name of ‘vaxpaver org ein years period ended ein dec 20xx organization’s governing document cannot be cured by the organization’s actual operations likewise an organization whose activities are not within the statute will not qualify for exemption by virtue of a well written charter reg c -1 b iv operational_test to satisfy the operational_test an organization must be operated exclusively for one or more of the following purposes religious charitable scientific testing for public satety literary educational fostering national or international sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment prevention of cruelty to children or animals c -1 c provide that an organization is operated exclusively for charitable purposes engages primarily in activities that accomplish those purposes in above taxpaver’s position taxpayer was requested to submit comments on the form_5701 that was sent on march 20xx the taxpayer’s reply signed on march 20xx indicated agreement with the facts concerning organization’s operations as were presented in the draft report that was sent on march 20xx government’s position the government contends that the org did not conduct any activities in 20xx and prior years and therefore it did not operate exclusively for one or more of the purposes specified in sec_501 therefore as explained the org failed to meet the requirements for exemption under sec_501 as is further explained in reg c -1 b v conclusion as described above the org sec_501 exemption should be revoked effective january 20xx department of the treasury - internal_revenue_service form 886-a
